Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00913-CR

                              Tam-Monta Lamont Eugene HASTINGS,
                                           Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR8107
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 20, 2019

DISMISSED

           On December 14, 2018, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days of the order. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio

2003, order). Appellant’s counsel filed a response in which he states that he has reviewed the

clerk’s record and concludes “there is no support in the record for seeking an amended Trial

Court’s Certification of Defendant’s Right of Appeal.” In light of the record presented, Rule
                                                                                       04-18-00913-CR


25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The record does not

contain a certification that shows the defendant has the right of appeal; to the contrary, the trial

court certification in the record states “this criminal case is a plea-bargain case, and the defendant

has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that the defendant

has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

Do not publish




                                                 -2-